Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 17 May 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        Dear General

                            Camp Wilton on Jas River 17th May 1781
                        
                        My Correspondance with one of the British Generals, and my denial of a Correspondance with the other, may be
                            perhaps misrepresented—I shall therefore give an Account of what has passed, and hope your Excellency & Genl
                            Greene will approve of my Conduct. 
                        On the arrival of our Detatchment at Richmond, three letters were brought by a Flag which I have the honour
                            to inclose; & which as Commander of the Troops in this State it became my duty to answer; the inclosed letters
                            were successively sent in pursuit of Genl Phillips, who received them both with a degree of Politeness that seemed to
                            apologize for his unbecoming Stile.
                        Genl Phillips being dead of a fever, an Officer was sent with a passport & letters from Genl Arnold—I requested the Gentleman to come to my Qrs and having asked if Genl Phillips was dead to which He answered in the
                            negative, I made it a pretence not to receive a letter from Gl Arnold, which being dated Head
                                Quarters and directed to the Commanding Officer of the American Troops, ought to come from the British General
                            Chief in Command—I did however observe that shou’d any other Officer have written to me I wou’d have been happy to
                            receive their Letters.
                        The next day the Officer returned with the same Passport & letter, and informed that He was now at
                            liberty to declare that Phillips was dead, and Arnold was Com’dr in Chief of the British Army in Virginia—The high
                            Station of General Arnold having obliged me to an explanation, of the inclosed Note was sent to the Officer of the Flag
                            and the American Officer verbally assured him that was I requested to putt in writing a minute Account of my Motives my
                            regard for the British Army was such that I wou’d chearfully comply with the Demand.
                        Last Evening a Flag of ours returned from Petersbg, who had been sent by Genl Nelson from the advanced Corps
                            He commands, and happened to be on his way while the British Officer was at our Piquets—Inclosed is the Note written by
                            Genl Arnold in which He announces a determination of sending our Officers & Men to the West Indies.
                        The British General cannot but perfectly know that I am not to treat of partial Exchanges, and that the fate
                            of the Continental Prisoners must be regulated by a Superior Authority to that with which I am invested. With the highest
                            respect I have the honour to be Your Excellency’s Most Obedient Humble Servant
                        
                            Lafayette

                        
                    